Citation Nr: 0914438	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-33 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a right leg 
fracture.

4.  Entitlement to service connection for a left ankle 
disorder.




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1976 to May 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which, inter alia, denied the 
Veteran's claims seeking entitlement to service connection 
for a right elbow disorder, a back disorder, residuals of a 
right leg fracture, and a left ankle disorder.  The Board 
notes that although the rating decision lists the Virginia 
Department of Veterans Affairs as the Veteran's 
representative, that listing appears to be in error.  There 
is no record of the Veteran filing a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, or any other document expressing interest in 
or granting power of attorney to the Virginia Department of 
Veterans Affairs, and there are no filings by that 
organization on behalf of the Veteran.

In his substantive appeal received in October 2006, the 
Veteran requested a hearing on appeal before a Veterans Law 
Judge at the RO (Travel Board hearing).  A VA letter sent to 
the address of record, informing the Veteran that such 
hearing had been scheduled at the Roanoke, Virginia, RO for 
February 25, 2009, was not returned.  However, the Veteran 
failed to appear for the scheduled hearing.  The Veteran has 
neither given good cause for his failure to appear, nor asked 
that the hearing be rescheduled; therefore, the hearing 
request is deemed withdrawn.  38 C.F.R. § 20.704 (2008).

The issues of entitlement to service connection for a back 
disorder and residuals of a right leg fracture are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.





FINDINGS OF FACT

1.  There is no competent medical evidence that establishes a 
nexus between the Veteran's claimed right elbow disorder and 
his active military service.

2.  There is no competent medical evidence that establishes a 
nexus between the Veteran's claimed left ankle disorder and 
his active military service.


CONCLUSIONS OF LAW

1.  A right elbow disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).

2.  A left ankle disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

A June 2005 letter, provided to the Veteran before the 
December 2005 rating decision, satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, since it informed the Veteran of what evidence was 
needed to establish his service connection claims, what VA 
would do and had done, and what evidence he should provide.  
The letter also informed the Veteran that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claims.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records and VA treatment records have been obtained.

Thus, the Board considers VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was not provided with such notice.  However, since the 
Veteran's claims are being denied, neither a disability 
rating nor an effective date will be assigned, so there can 
be no possibility of any prejudice to the claimant under the 
holding in Dingess, supra.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and a nexus between 
the in-service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b). 

Additionally, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year after discharge from 
service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.



Right Elbow

The Veteran contends that he is entitled to service 
connection for a right elbow condition.  In a June 2005 
letter, the Veteran wrote that he is unable to work.  In his 
October 2006 substantive appeal, the Veteran wrote that 
during his service in combat he acted like he was not hurt, 
even though he had pain and injuries.  In a June 2008 letter, 
the Veteran wrote that he banged his elbows all the time 
during his service as a tank commander, and that his elbows 
hurt during his more than 6 years in a line company in 
Germany, and continue to hurt.

The Veteran's service treatment records show no evidence of 
any right elbow condition in service.

In August 2005, the Veteran was provided with a VA 
examination for residuals of right forearm surgery.  The 
Veteran did not mention any right elbow conditions, and the 
VA examiner did not diagnose any in the course of his 
examination of the Veteran's right forearm and wrist.  
Indeed, there are no treatment records showing that the 
Veteran was diagnosed with a right elbow condition.

The Board notes that, in the absence of proof of a current 
disability, there can be no valid claim for service 
connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed).  The requirement that a current 
disability be present is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim...even though the 
disability resolves prior to the Secretary's adjudication of 
the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
Here, the Veteran's service treatment records and post-
service medical records show no right elbow disability.  
Because there was no current disability at the time the claim 
was filed, and there remains no current disability, no valid 
claim for service connection exists.

The Board acknowledges that the Veteran's October 2006 and 
June 2008 statements that he experiences pain in his right 
elbow.  However, a claim of service connection for pain 
cannot be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  To be granted service 
connection, the Veteran would need to have a diagnosed 
condition of his right elbow, which was attributable to his 
time in service.

The preponderance of the evidence is against the award of 
service connection for the Veteran's claimed right elbow 
condition; it follows that the benefit of the doubt doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  As such, the Veteran's claim is denied.

Left Ankle Condition

The Veteran contends that he is entitled to service 
connection for a left ankle condition.  In a June 2005 
letter, the Veteran wrote that he is unable to work.  In his 
October 2006 substantive appeal, the Veteran wrote that 
during his service in combat arms he acted like he was not 
hurt, even though he had pain and injuries.

The Veteran's service treatment records show no evidence of 
any left ankle condition in service.

In August 2005, the Veteran was provided with a VA 
examination for residuals of right forearm surgery.  During 
that examination, the Veteran mentioned that he had fractured 
his left ankle and his left heel in April 2001 while working 
as a foreman for a pipefitting company, and that he was 
receiving Worker's Compensation for that injury.  The Veteran 
last served on active duty in May 1992.

Similarly, in November 2005, the Veteran told a VA clinician 
that a disabling accident at work had left him with decreased 
functioning of his left lower extremity, as well as chronic 
pain.

In March 2006, the Veteran again told a VA clinician that he 
had left ankle pain as a result of a work-related injury.  
The VA clinician noted that while the Veteran had a brace on 
his left ankle, "his appearance does not seem in proportion 
to the pain he describes as he is jovial, humorous, pleasant, 
and twirls his left foot around."

Because there is no evidence of a left ankle disorder in 
service or a diagnosed left ankle diagnosed after service as 
related thereto, and because the Veteran has acknowledged 
multiple times that he sustained his left ankle injury after 
service, the preponderance of the evidence is against the 
award of service connection for the Veteran's claimed left 
ankle disorder; it follows that the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  As such, the Veteran's claim is denied.


ORDER

Service connection for a right elbow disorder is denied.

Service connection for a left ankle disorder is denied.


REMAND

Additional development is needed prior to further 
consideration of the Veteran's claims for service connection 
for a back disorder and residuals of a right leg fracture.  
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Duenas v. Principi, 
18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 
(1995).

On remand, the agency of original jurisdiction (AOJ) should 
obtain all of the medical records showing treatment for a 
back disorder and residuals of a right leg fracture since 
April 2008, which are not already of record.

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but: (A) Contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
Establishes that the Veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in 
§ 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.

With respect to his back disorder, the Veteran provided 
competent lay evidence of recurrent, painful symptoms of a 
back disability in his June 2008 letter.  Additionally, the 
Veteran's service treatment records show that he suffered 
multiple back injuries in service: in December 1984, the 
Veteran sought treatment for thoracic spine pain after 
falling down stairs, and a physician's assistant diagnosed 
him with a back strain with a probable rhomboid muscle 
serration; in October 1986, the Veteran injured his back 
while powerlifting weights, and a physician's assistant 
diagnosed him with a ligament strain; in January 1988, the 
Veteran pulled a muscle in his upper back when lifting 
weights, and he was diagnosed with a muscle sprain; and in 
January 1990, the Veteran sought treatment for back pain 
associated with persistent vomiting.  Finally, the Veteran's 
current claimed back disorder may be associated with the 
aforementioned established back injuries incurred during 
active service, and a VA examiner's opinion would be 
informative on that point.  Consequently, under 38 C.F.R. 
§ 3.159(c)(4), the Veteran should be provided with a VA 
examination to determine the nature and etiology of his 
claimed back condition.

With respect to his right leg fracture, the Veteran provided 
competent lay evidence of recurrent, painful symptoms of his 
claimed disability in his June 2006 letter.  Additionally, 
the Veteran's service treatment records show that a physician 
in service found in November 1978 that the Veteran had 
chipped his right tibia near his ankle 8 months prior-
meaning in March 1978, during which time the Veteran was 
serving on active duty.  Finally, the Veteran's current 
claimed residuals of a right leg fracture may be associated 
with the right leg fracture that he incurred during active 
service, and a VA examiner's opinion would be informative on 
that point.  Consequently, under 38 C.F.R. § 3.159(c)(4), the 
Veteran should be provided with a VA examination to determine 
the nature and etiology of his claimed right leg fracture.

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date if service connection is granted, 
with respect to his claimed back condition and his claimed 
right leg fracture.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
that explains the information and evidence 
not of record needed to establish an 
initial disability rating and an effective 
date, if service connection is granted on 
appeal, as outlined by the Court in 
Dingess, supra.  The claims file must 
include documentation that VA has complied 
with VA's duties to notify and assist a 
claimant.

2.  Ask the Veteran to identify all health 
care providers that have treated, or 
evaluated, him for a back disorder or 
residuals of a right leg fracture since 
April 2008, and attempt to obtain records 
from each health care provider that he 
identifies who might have available 
records, if not already in the claims 
file.  If records are unavailable and 
future attempts to retrieve the records 
would be futile, notations to that effect 
should be made in the claims folder.

3.  After completion of the above, 
schedule the Veteran for an orthopedic 
examination, by an appropriate specialist, 
to determine the nature, extent, and 
etiology of his claimed back disorder and 
residuals of right leg fracture.  The 
claims file should be made available to, 
and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.  All indicated 
tests and studies should be undertaken.  
The examiner should express opinions as to 
whether the Veteran has a back disorder 
and residuals of a right leg fracture, 
respectively, and, if so, whether it is at 
least as likely as not (meaning 50 percent 
or more probable) that the Veteran's back 
disorder and residuals of a right leg 
fracture were caused or aggravated by his 
time in service.  Rationale for opinions 
expressed should be given in detail.  If 
it is not possible to provide an opinion, 
the examiner should state the reasons 
therefor.

4.  After completion of the above, the AOJ 
should readjudicate the issues of 
entitlement to service connection for a 
back disorder and entitlement to service 
connection for residuals of a right leg 
fracture.  If any determination remains 
unfavorable to the Veteran, he should be 
provided with a supplemental statement of 
the case, and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the Veteran's claim.  No action by the 
Veteran is required until he receives further notice; 
however, the Veteran is advised that failure to cooperate by 
reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2008).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


